     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 1 of 34 Page ID #:1



 1
      SHINAAN S. KRAKOWSKY [SBN 100972]
 2
      HAYES F. MICHEL [SBN 141841]
 3    KRAKOWSKY MICHEL
      1925 Century Park East, Suite 2050
 4
      Los Angeles, California 90067
 5    Telephone: (818) 219-5792
      Email: ssk@krakowskymichel.com
 6
      Email: hmichel@krakowskymichel.com
 7
      Attorneys for Plaintiff
 8
 9

10                  IN THE UNITED STATES DISTRICT COURT
11                FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13    NEW COMIC COMPANY LLC, a                Case No.:
      California Limited Liability Company,   COMPLAINT FOR:
14
15                                            (1) COPYRIGHT INFRINGEMENT;

16                    Plaintiff,              (2) VIOLATION OF LANHAM ACT
                                              (FALSE DESIGNATION OF
17                                            ORIGIN);
            v.
18                                            (3) VIOLATION OF LANHAM ACT
      RICHARD J. SALA, an individual          (TRADE DRESS INFRINGEMENT);
19    and sole proprietor doing business as
                                              (4) COMMON LAW TRADEMARK
      WARRANT PUBLISHING                      INFRINGEMENT; and
20
      COMPANY, and DOES 1-10.
21                                            (5) CANCELLATION OF FEDERAL
                                              TRADEMARKS
22                    Defendants.
23                                            DEMAND FOR JURY TRIAL

24
25
26
27
28
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 2 of 34 Page ID #:2



 1                                 INTRODUCTION
 2
            1.     Plaintiff New Comic Company LLC (hereinafter referred to as
 3

 4    “Plaintiff” or “New Comic”) has brought this action to protect its copyright,

 5    trademark and other intellectual property rights in “Creepy” magazine –
 6
      founded by legendary horror magazine publisher James Warren and
 7

 8    published by Warren Publishing Company – from being flagrantly infringed
 9    by Defendant Richard J. Sala, an individual and sole proprietor doing
10
      business as Warrant Publishing Company (hereinafter referred to collectively
11

12    as “Defendant” or “Sala”), who is currently publishing a “knockoff” version
13    of “Creepy” magazine entitled “The Creeps” magazine through his knockoff
14
      d/b/a company named “Warrant” publishing company. By doing so, Sala is
15

16    intentionally seeking to take advantage of the popularity and goodwill of
17    “Creepy” magazine, its prior publisher (a constituent part of the goodwill of
18
      “Creepy” magazine), and “Creepy’s” devoted fan base.
19

20          2.     At all times relevant hereto, Sala was aware of the existence of
21
      “Creepy” magazine, aware of the publishing history of “Creepy” magazine,
22
      aware that New Comic was the current owner of the intellectual property
23

24    rights to “Creepy” magazine, and aware that he was infringing those
25
      intellectual rights by publishing “The Creeps.” Not only was he aware of all
26
      these things, Sala publicly bragged that it was his intention to do
27
28    “everything we can to recreate the Warren experience including the
                                            -2-
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 3 of 34 Page ID #:3



 1    size, paper stock, layouts and some of the original artists.” In an effort
 2
      to persuade New Comic that he was not a hostile actor, in 2017 Sala
 3
 4    represented to New Comic that his new magazine would be an

 5    “homage” to “Creepy” and nothing else.
 6
            3.      But Sala’s true intentions became clear shortly thereafter
 7
 8    when, in 2018, without informing New Comic, Sala applied for and
 9    obtained two federal trademarks for “The Creeps.” In the course of
10
      doing so, not only did Sala infringe New Comic’s rights, but he also
11
12    committed fraud on the US Patent and Trademark Office (“USPTO”)
13    by willfully and knowingly failing to inform the USPTO in his
14
      trademark applications that there were other persons, specifically New
15
16    Comic, who had a superior right to use the marks which he sought
17    “either in the identical form or in such near resemblance as to be
18
      likely . . . to cause confusion or mistake, or to deceive.”
19

20          4.      After learning of Sala’s infringement, duplicity and fraud
21
      on the USPTO, New Comic delivered a detailed cease and desist letter
22
      to Sala and his counsel, and made multiple good faith efforts to
23
24    resolve the current dispute with them in order to avoid litigation.
25
      Unfortunately those efforts failed resulting in the filing of this action,
26
      as follows:
27
28
                                          -3-
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 4 of 34 Page ID #:4



 1                                            I.
 2
                             JURISDICTION AND VENUE
 3
 4           5.     This is a civil action seeking damages and injunctive relief for,

 5    among other things, copyright infringement under the Copyright Act of the
 6
      United States, (17 U.S.C. § 101, 106 et seq.). This action also arises under
 7
 8    Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)); Cancellation of
 9    Trademark (15 U.S.C. § 1064); and California common law. Jurisdiction is
10
      proper under the doctrine of subject matter jurisdiction (15 U.S.C. § 1121
11
12    and 28 U.S.C. §§ 1331, 1338). Jurisdiction is also proper pursuant to this
13    Court's supplemental jurisdiction as provided in 28 U.S.C. § 1367 in that the
14
      state law claims alleged herein are so related to the federal claims that they
15
16    form part of the same case or controversy under Article III of the United
17    States Constitution. This Court has personal jurisdiction over Defendants
18
      because, among other things, Defendants are doing business in the State of
19

20    California and in this judicial district, and acts of infringement and the other
21
      acts complained of herein occurred in the State of California and in this
22
      judicial district.
23
24           6.     Venue is proper in this Judicial District under 28 U.S.C. 1391(c)
25
      in that Sala transacted business in this Judicial District and a substantial part
26
      of the events or omissions giving rise to the claims alleged herein occurred
27
28    within this Judicial District.
                                             -4-
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 5 of 34 Page ID #:5



 1

 2
                                             II.
 3
 4                                    THE PARTIES

 5          7.     Plaintiff New Comic is a California limited liability company
 6
      that, at all relevant times, has conducted business within the Central District
 7
 8    of California.
 9          8.     Plaintiff is informed and believes, and on such basis alleges, that
10
      Defendant Richard J. Sala, an individual and sole proprietor doing business
11
12    as Warrant Publishing Company, is and has been at all relevant times
13    conducting business in California, his principal place of business is in this
14
      Judicial District, and a substantial part of the events giving rise to the claims
15
16    alleged herein occurred in this Judicial District.
17          9.     Plaintiff is ignorant of the true names and capacities of
18
      Defendants sued herein as DOES 1 - 10, inclusive, and therefore sues said
19

20    Defendants by such fictitious names. Plaintiff will amend this Complaint to
21
      allege said Defendants’ true names and capacities when ascertained.
22
            10.    Plaintiff is informed and believes, and on such basis alleges that
23
24    each of the aforementioned Defendants acted at all times alleged herein as
25
      the agent, employee, representative, and/or alter ego of the other Defendants;
26
      is responsible in some manner for the occurrences alleged herein; and caused
27
28    the injuries alleged herein.
                                             -5-
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 6 of 34 Page ID #:6



 1

 2
                                          III.
 3
 4                          FACTUAL BACKGROUND

 5          A.    New Comic’s 2007 Acquisition Of “Creepy” Magazine
 6
            11.   “Creepy” magazine was first published in 1964 by James
 7
 8    Warren and Warren Publishing Company. At the time, Warren was the
 9    well-known publisher of “Famous Monsters of Filmland” magazine,
10
      which focused on the horror film genre. From its inception “Creepy” was
11
12    a black and white illustrated anthology horror magazine in comic book
13    format that elected not to seek the approval of the Comics Code
14
      Authority (“CCA”) – the entity charged with regulating the content of
15
16    mainstream comic books – in order to explore horror, violence, sex and
17    other themes outside of the limitations set by the CCA. In this sense
18
      “Creepy” magazine was a throwback to the days before the CCA when
19

20    comic books could contain more risqué and adult subject matter.
21
      “Creepy” magazine – and its sister publication “Eerie” magazine – soon
22
      became internationally known brands, and the creative contributors to
23
24    “Creepy” magazine (and “Eerie”) were and are among the best artists and
25
      storytellers in the comic book industry.
26
            12.   “Creepy” magazine was nationally published from 1964 until
27
28    1983 originally on a bi-monthly basis, and subsequently nine times a
                                          -6-
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 7 of 34 Page ID #:7



 1    year. Each issue of “Creepy” contained stories with shock endings
 2
      commented upon by “Uncle Creepy.” The “Creepy” magazine cover
 3
 4    layout is distinctive in many ways, from the title lettering, to the tag line

 5    above the title, to the visual presentation of Uncle Creepy and his location
 6
      in a box in the upper left corner of the magazine, to the reference to it
 7
 8    being “A Warren Magazine.”1 The original “Creepy” magazines have
 9    been continuously available on the secondary market since 1983.
10
      Moreover, on information and belief, “Creepy” licensed products have
11
12    also been continuously available on the secondary market during this
13    time period.
14
            13.      New Comic is the current registered copyright owner and
15
16    common law trademark and trade dress owner of "Creepy" magazine and
17    its content. New Comic acquired all intellectual property rights to
18
      "Creepy" magazine directly from James Warren and Warren Publishing
19

20    Company on or about February 16, 2007, including all of their existing
21
      registered copyrights. As a result, New Comic is also the successor in
22
      interest to the dozens of existing federal copyrights for “Creepy”
23
24    magazine listed on the federal copyright register pre-dating New Comic’s
25
      2007 acquisition of rights. The transfer of copyright ownership rights was
26
      1
27      Similarly, certain interior elements of the magazine are also distinctive
      in their own right, such as the Table of Contents layout, and the Letters to
28
      the Editor layout.
                                           -7-
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 8 of 34 Page ID #:8



 1    made pursuant to 17 U.S.C. §§ 204-205, and was documented in the
 2
      United States Copyright Office as Registration No. V3548D833 [Recorded
 3
 4    February 21, 2007].2

 5          14.   Shortly after the date of acquisition, New Comic published and
 6
      sold “Creepy Special #1” which was a compilation of stories and covers from
 7
 8    the “Creepy” archives. New Comic also published and sold “Creepy”
 9    magazine hard cover quarterly compilation volumes every year from
10
      2008 to and including 2019 containing reprints of previously released
11
12    "Creepy" magazines, as well as regularly publishing new "Creepy"
13    magazines with original content. The first such new “Creepy” magazine
14
      was published in or about July 2009 and continued for seven years until
15
16    2016 by which time 24 issues had been published. During this time
17    period, New Comic also licensed rights to the “Creepy” name to various
18
      companies for use on tee-shirts, Halloween masks, and collectables,
19

20    among other merchandise categories. These “Creepy” books, magazines
21
22
23
24
25
26    2
        At the same time that New Comic acquired these intellectual property
27    rights (including registered federal copyrights) to "Creepy," New Comic
      also acquired similar intellectual property rights to "Eerie" magazine, its
28
      sister publication.
                                          -8-
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 9 of 34 Page ID #:9



 1    and licensed materials remain available for sale to the public from online
 2
      retail vendors and through secondary markets.3
 3
 4          15.   As a result, New Comic (and its predecessors-in-interest, James

 5    Warren and Warren Publishing Company), has continuously used the
 6
      “Creepy” mark in commerce in connection with New Comic’s goods and
 7
 8    services, including but not limited to, “Creepy” magazine since at least 1964
 9    and, accordingly, has established common law trademark rights in the
10
      “Creepy” mark senior to any and all of Sala’s infringing common law and
11
12    registered marks.
13          B.    Sala Intentionally Committed Infringing Acts
14
            16.   In or about 2014 Sala began publication of “The Creeps”
15
16    magazine. From the beginning, Sala made clear that he intended to
17    “recreate” as many identifiable visual elements of “Creepy” magazine as he
18
      could. In an article entitled “The Creeps Is Almost Creepy” published by
19

20    the online magazine 13th Dimension on or about July 13, 2014, there is
21
      the following question to Sala and his answer:
22
                  In looking at the previews, you've meticulously
23
24                recreated the whole look of the old Warren
25
                  books - right down to style of table of
26
      3
27      New Comic also published a limited series of new Eerie comic books
      from 2012-13. Additionally, New Comic has also regularly published
28
      hard cover quarterly compilation volumes of "Eerie" magazine.
                                           -9-
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 10 of 34 Page ID #:10



 1                contents, the typography, everything is a
 2
                  perfect recreation of that familiar look. Are you
 3
 4                using a similar paper? How far are you going to

 5                recreate the experience of reading an old Creepy
 6
                  Magazine?
 7
 8
 9                I firmly believe that Warren got it right the first
10                time. We're doing everything we can to
11
                  recreate the Warren experience including the
12
13                size, paper stock, layouts and some of the
14                original artists. (emphasis added).
15
                  [A copy of the 13th Dimension article is attached
16
                  hereto as Exhibit 1].
17
              17. While Sala deceptively told a New Comic representative in
18
19     2017 that “The Creeps” was being published as an “homage” to
20
       “Creepy,” his true intent to misappropriate New Comic's intellectual
21
       property was clearly revealed when, unbeknownst to New Comic, in 2018
22
23     Sala applied for and obtained two federal trademarks for "The Creeps”
24
       [Reg. Nos. 5560902 and 5560903, Sept. 11, 2018]. Not only did Sala
25
       intentionally infringe New Comic’s senior common law “Creepy”
26
27     trademark by his publication of “The Creeps” – an independent basis for
28
                                         - 10 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 11 of 34 Page ID #:11



 1     registered trademark cancellation – in applying for and obtaining his two
 2
       registered trademarks Sala also committed fraud on the USPTO, which is
 3
 4     expressly identified in 15 U.S.C. §1064 as a separate basis for

 5     cancellation.4 As the result of Sala’s intentional infringement and his
 6
       fraud on the USPTO, both of his federal trademarks must be cancelled.
 7
 8              [Copies of Sala’s two federal registered trademarks as listed on the
 9     USPTO’s “TESS” website are attached hereto as Exhibits 2-3,
10
       respectively]
11
12              C.   Sala’s Acts Of Trademark And Copyright Infringement
13              18. Sala’s acts of trademark (including Lanham Act) and
14
       copyright infringement can clearly be seen by a comparison of a
15
16     representative number of “Creepy” magazine covers with a representative
17     cover of “The Creeps” magazine. Specifically, “Creepy” No. 29 (Sept.
18
       1969), “Creepy” No. 38 (March 1971), “Creepy” No. 40 (July 1971) and
19

20     “Creepy” No. 102 (Oct. 1978) with the “The Creeps” magazine No. 20
21
       (Oct. 2019). Sala’s unlawful acts of infringement include, but are not
22
       limited to, the following:5
23
24
       4
25         Sala’s fraud on the USPTO is discussed in Section III(D).
26     5
         These four “Creepy” covers have been selected because individually they
27     each demonstrate Sala’s Lanham Act violations, his common law trademark
       infringement and his copyright infringement. Moreover, collectively these
28
       covers contain all of the identified stylistic elements that Sala has
                                             - 11 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 12 of 34 Page ID #:12



 1                       (i)    Sala’s magazine title "The Creeps" is
 2
                   confusingly similar to New Comic’s magazine title
 3
 4                 "Creepy." This is readily apparent from a

 5                 comparison of each of the above referenced
 6
                   “Creepy” covers with the above referenced “The
 7
 8                 Creeps” cover, sufficient to constitute a Section
 9                 43(a) Lanham Act false designation of origin
10
                   violation, and a common law trademark violation;
11
12                       (ii)   The stylized form of the letters used
13                in Sala’s magazine title "The Creeps" is
14
                  confusingly similar to the stylized form of the
15
16                letters used in the magazine title "Creepy.” This is
17                readily apparent from a comparison of each of the
18
                  above referenced “Creepy” covers with the above
19

20                referenced “The Creeps” cover, sufficient to
21
                  constitute a Section 43(a) Lanham Act false
22
                  designation of origin violation, and a common law
23
24                trademark violation;
25
       misappropriated for purposes of his Lanham Act trade dress infringement,
26
       and his “graphic work” copyright infringement applicable to magazine
27     covers. (See generally, footnotes 6, 7, 8). The copies of these four “Creepy”
       magazine covers, and the copy of “The Creeps” magazine cover are attached
28
       hereto as Exhibits 4, 5, 6, 7, and 8 respectively.
                                           - 12 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 13 of 34 Page ID #:13



 1                       (iii) The visual depiction of "The Creeps"
 2
                   alter ego "The Old Creeps" is confusingly similar
 3
 4                 to the visual depiction of the alter ego of "Creepy"

 5                 magazine "Uncle Creepy." This is readily apparent
 6
                   from a comparison of each of the above
 7
 8                 referenced “Creepy” covers with the above
 9                 referenced “The Creeps” cover, sufficient to
10
                   constitute a Section 43(a) Lanham Act false
11
12                 designation of origin violation, and a common law
13                 trademark violation;
14
                         (iv)   The name of "The Creeps" alter ego
15
16                 "The Old Creeps" is confusingly similar to the
17                 name of the alter ego of "Creepy" magazine
18
                   "Uncle Creepy," sufficient to constitute a Section
19

20                 43(a) Lanham Act false designation of origin
21
                   violation, and a common law trademark violation;6
22
                         (v)    The placement of the title "The
23
24                 Creeps" and its proportion to the rest of the
25
                   magazine cover is substantially similar to the
26
       6
27       Items (i)-(iv) each individually and collectively constitutes a Section 43(a)
       Lanham Act false designation of origin violation, and common law
28
       trademark infringement.
                                             - 13 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 14 of 34 Page ID #:14



 1                placement and proportion contained in "Creepy"
 2
                  magazine, as is readily apparent from a
 3
 4                comparison of each of the above referenced

 5                “Creepy” covers with the above referenced “The
 6
                  Creeps” cover;
 7
 8
                       (vi)   The tagline above the title of "The
 9
                 Creeps" that reads "The Best In Illustrated Horror
10
11               To Give You" is substantially similar to the tag
12
                 lines contained above the title of "Creepy" Nos.
13
                 29 and 38 that read "First Magazine Of Illustrated
14
15               Horror,” and the tag line contained above the title
16
                 of “Creepy” No. 40 that reads “The First And Best
17
                 In Illustrated Horror." Moreover, the proportion of
18
19               the tag line in "The Creeps" cover relative to the
20
                 magazine title is also substantially similar to that
21
                 of the proportion of the tag lines in the above
22
23               referenced "Creepy" covers;
24
                       (vii) The placement of "The Old Creeps" in
25
26
                 a rectangular box in the top left corner on the

27               magazine's cover is substantially similar to the
28
                                          - 14 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 15 of 34 Page ID #:15



 1                placement of Uncle Creepy on the above referenced
 2
                  four "Creepy" covers, down to the inclusion of the
 3
 4                magazine title below the headshot, followed by the

 5                issue number below that, followed by the month
 6
                  and year of publication below that;
 7
 8                       (viii) The reference to "A Warrant
 9                Magazine" included on “The Creeps” cover below
10
                  and to the right of the letter “P” in the title is
11
12                substantially similar to the reference to "A
13                Warren Magazine" in the same location on the
14
                  covers of “Creepy” Nos. 29, 38, and 40 – referring,
15
16                of course, to "Creepy" original publisher, James
17                Warren and Warren Publishing Company.7
18
                        (ix)   The visual depiction of "The Old
19

20                Creeps" is substantially similar to that of "Uncle
21
                  Creepy" as Sala has copied, among other things,
22
                  Uncle Creepy's long nose, pointy chin, demonic
23
24     7
        Items (v)-(viii) relating to the “distinctive arrangement and layout” of
25     certain non-copyrightable elements of the “Creepy” magazine covers are
       collectively entitled to copyright protection as a “graphic work.” See,
26
       Reader’s Digest Ass’n., Inc. v. Conservative Digest, Inc., 821 F.2d 800, 806
27     (D.C. Cir. 1987). These items are also collectively entitled to trademark
       protection as “Trade Dress” infringement under Section 43(a) of the Lanham
28
       Act. See, Reader’s Digest, Id. at 804-05.
                                             - 15 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 16 of 34 Page ID #:16



 1                  smile, gaunt look, and jagged teeth;
 2
 3                        (x)       The name of "The Creeps" alter ego
 4                  "The Old Creeps" is substantially similar to the
 5
                    name of the alter ego of "Creepy" magazine
 6
 7                  "Uncle Creepy," especially when taken in
 8
                    conjunction with the visual depiction of the two
 9
                    characters; 8
10
11                        (xi)      The layout of the table of contents
12
                    page in "The Creeps" is substantially similar to the
13
                    layout of the table of contents page in "Creepy"
14
15                  magazine; and
16
                          (xii) The layout of the letters from readers
17
                    to "The Old Creeps" pages in "The Creeps" is
18
19                  substantially similar to the letters from readers to
20
                    "Uncle Creepy" pages in "Creepy" magazine.9
21
              19.     Sala’s unlawful activities have resulted in irreparable
22
23     injury and damage to New Comics’ intellectual property. Sala’s
24
25
       8
         Items (ix)-(x) each individually and collectively constitute, among other
26
       things, infringement of New Comic’s registered copyrights.
27
       9
        Items (xi)-(xii) are also entitled to copyright protection as “graphic works,”
28
       and to trademark protection as “Trade Dress.” See, fn.7, supra.
                                                - 16 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 17 of 34 Page ID #:17



 1     unlawful activities have also created the false impression that New
 2
       Comic has somehow endorsed or permitted the use of its intellectual
 3
 4     property by Sala. Sala’s actions therefore injure the public by

 5     depriving the public of the right to be free of confusion in the
 6
       marketplace.
 7
 8            D.       Sala’s Fraud On The USPTO
 9            20.      In addition to his acts of infringement and other
10
       wrongful conduct as alleged herein, Sala has also committed fraud on
11
12     the USPTO in the context of his two trademark applications –
13     misconduct that is sufficient to result in the cancellation of both
14
       trademarks.
15
16            21. Specifically, Sala made the following misrepresentations
17      under penalty of perjury in both of his February 7, 2018 trademark
18
        applications:
19

20                    (i)   To the best of the signatory's knowledge and belief,
21
              no other persons . . . have the right to use the mark in
22
              commerce, either in the identical form or in such near
23
24            resemblance as to be likely, when used on or in connection with
25
              the goods/ services of such other persons, to cause confusion or
26
              mistake, or to deceive.
27
28
                                             - 17 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 18 of 34 Page ID #:18



 1                  (ii)    To   the   best     of     the   signatory's   knowledge,
 2
              information, and belief, formed after an inquiry reasonable
 3
 4            under the circumstances, the allegations and other factual

 5            contentions made above have evidentiary support.
 6
                    (iii)   The signatory being warned that willful false
 7
 8            statements and the like are punishable by fine or
 9            imprisonment or both, . . . and that such willful false
10
              statements and the like may jeopardize the validity of the
11
12            application . . . or any registration resulting therefrom,
13            declares that all statements made of his /her own knowledge
14
              are true, and all statements made on information and
15
16            belief are believed to be true. (emphasis added).
17           22.    Given Sala’s express knowledge of New Comic's rights to
18
        the "Creepy" trademark as evidenced by, among other things, his prior
19

20      communications with New Comic, and his publicly stated objective to
21
        "do everything we can to recreate the Warren experience including the
22
        size, paper stock, layouts," it is clear that the contents of all three above
23
24      quoted paragraphs in Sala’s two trademark applications are false.
25
        Indeed, Sala’s false statements appear to be of a kind with similar false
26
        statements that have previously resulted in the cancellation of existing
27
28      registered trademarks by the federal courts. See, Angel Flight of
                                              - 18 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 19 of 34 Page ID #:19



 1      Georgia, Inc. v. Angel Flight America, Inc., 522 F.3d 1200, 1209-10
 2
        (1st Cir. 2008) (cancellation of registered trademark due to applicant's
 3
 4      failure to disclose knowledge of use of identical or similar mark by

 5      others with the right to do so); Dallas Cowboys Football Club, Ltd. v.
 6
        America's Team Properties, Inc., 616 F.Supp.2d 622, 645 (N.D. Tex.
 7
 8      2009) (same).
 9           [Copies of Sala’s two trademark applications containing the above
10
        referenced false statements are attached hereto as Exhibits 9 and 10
11
12      respectively].
13           E.     New Comic’s Efforts To Avoid Litigation
14
             23.    Shortly after learning that Sala had applied for and received
15
16      federal trademarks for “The Creeps,” New Comic retained counsel who
17      sent Sala a detailed Cease & Desist letter dated September 27, 2019
18
        (“C&D Letter”). The C&D Letter ultimately resulted in the execution of a
19

20      Tolling Agreement dated September 16, 2019 for the purpose of trying to
21
        resolve the dispute and avoid litigation. However, Sala’s counsel never
22
        provided New Comic with his long promised response to the C&D Letter
23
24      setting forth his legal and factual basis for disputing New Comic’s claims.
25
        As a result, the Tolling Agreement expired pursuant to its terms on June
26
        16, 2020.
27
28           24.    In a last ditch effort to revive the possibility of settlement
                                             - 19 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 20 of 34 Page ID #:20



 1      discussions, on June 24, 2020 counsel for New Comic sent a “last chance”
 2
        email to Sala’s counsel (“Last Chance Email”). Despite professing a desire
 3
 4      on the part of counsel and Sala to take advantage of the last chance, Sala’s

 5      counsel continually failed to provide his response to the C&D Letter –
 6
        after promising again to do so on multiple occasions – resulting in the end
 7
 8      of New Comic’s attempts to resolve this case without litigation. Counsel
 9      for New Comic sent his final email to Sala’s counsel summarizing the
10
        latter’s failure to comply with his numerous promises on July 22, 2020
11
12      (“Final Email”). There was no response. [Copies of the C&D Letter, the
13      Last Chance Email, and the Final Email referenced above are attached
14
        hereto as Exhibits 11, 12 and 13, respectively].
15
16                                           IV.
17                                CLAIMS FOR RELIEF
18
                              FIRST CLAIM FOR RELIEF
19

20         (Copyright Infringement – 17 U.S.C. §§ 101, 106, et seq. [Direct,
21
                   Contributory, Vicarious]; against All Defendants)
22
             25.    New Comic hereby repeats each and every allegation contained
23
24     in Paragraphs 1 through 24, as though fully set forth in full.
25
             26.    New Comic is the sole owner of the copyright in “Creepy”
26
       magazine. The Registration Nos. for the three magazines whose covers are
27
28     attached as Exhibits 4, 5, and 7 (as set forth in Paragraph 18), are No.
                                             - 20 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 21 of 34 Page ID #:21



 1     RE0000762981 (“Creepy” No 29), No. RE0000790001 (“Creepy” No.
 2
       38), and No. TX0000103681 (“Creepy” No. 102), respectively.10
 3
 4           27.    Sala has produced, reproduced, prepared derivative works based

 5     upon, distributed, and publicly displayed New Comic’s protected work or
 6
       derivatives of New Comic’s protected work without its consent. Sala’s acts
 7
 8     violate New Comic’s exclusive rights under the Copyright Act, 17 U.S.C. §§
 9     101, 106 et seq., including New Comic’s exclusive rights to produce,
10
       reproduce, and distribute copies of its work, to create derivative works, and
11
12     to publicly display its work.
13           28.     Sala’s infringement has been undertaken knowingly, and with
14
       intent to financially gain from New Comic’s protected copyrighted work.
15
16     Sala has failed to exercise the right and ability to supervise persons within his
17     control to prevent infringement, and he did so with intent to further his
18
       financial interest in the infringement of New Comic’s protected copyrighted
19

20     work. Accordingly, Sala has directly, contributorily, and vicariously
21
       infringed New Comic’s protected copyrighted work. 11
22
23
24     10
         See also, Registered Copyright No. V3548D833, recorded February 21,
25     2007, reflecting the assignment of copyright ownership rights from James
       Warren and Warren Publishing Company to New Comic.
26
       11
27       Sala has also violated New Comic’s “graphic work” copyright rights
       relating to the “distinctive arrangement and layout” of certain non-
28
       copyrightable elements of the “Creepy” magazine covers. See, Reader’s
                                             - 21 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 22 of 34 Page ID #:22



 1            29.    Because of Sala’s infringing acts, New Comic is entitled to its
 2
       actual damages and Sala’s profits attributable to the infringement in an
 3
 4     amount to be proved at trial, but in no event less than $1,000,000, and all

 5     other relief allowed under the Copyright Act.
 6
              30.    Sala’s infringement has caused and is causing irreparable harm
 7
 8     to New Comic, for which it has no adequate remedy at law. Unless this Court
 9     restrains Sala from infringing New Comic’s protected copyrighted work, the
10
       harm will continue to occur in the future. Accordingly, New Comic is
11
12     entitled to a preliminary and/or permanent injunction.
13                               SECOND CLAIM FOR RELIEF
14
            (False Designation of Origin in Violation of Section 43(a) of the
15
16              Lanham Act, 15 U.S.C. § 1125(a); against all Defendants
17
18            31.    New Comic hereby repeats each and every allegation set forth in

19     paragraphs 1 to 30 above, as though fully set forth herein.
20
21            32.    Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) provides,
22
       in relevant part, that:
23
24
              Any person who, on or in connection with any goods or services, or
25
              any container for goods, uses in commerce any word, term, name,
26
27
       Digest Ass’n., Inc. v. Conservative Digest, Inc., 821 F.2d 800, 806 (D.C. Cir.
28
       1987).
                                             - 22 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 23 of 34 Page ID #:23



 1           symbol, or device, or any combination thereof, or any false designation
 2
             of origin, false or misleading description of fact, or false or misleading
 3
 4           representation of fact, which—(1)(a) is likely to cause confusion, or to

 5           cause mistake, or to deceive as to the affiliation, connection, or
 6
             association of such person with another person, or as to the origin,
 7
 8           sponsorship, or approval of his or her goods, services, or commercial
 9           activities by another person . . . shall be liable in a civil action by
10
             any person who believes that he or she is or is likely to be damaged by
11
12           such act.
13
14           33.    By making unauthorized use, in interstate commerce, of New

15     Comic’s name, likeness, images, trade dress, and other intellectual property,
16
       Sala has used a “false designation of origin” that is likely to cause confusion,
17
18     mistake or deception as to the affiliation or connection of New Comic with

19     the goods and services and/or as to the origin, sponsorship, association or
20
       approval of Sala’s services and goods by New Comic, in violation of Section
21
22     43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
23
24           34.    Sala’s acts constitute the use in commerce of false designations

25     of origin and false and/or misleading descriptions or representations, tending
26
       to falsely or misleadingly describe and/or represent Sala’s products as those
27
28
                                             - 23 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 24 of 34 Page ID #:24



 1     of New Comic in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §
 2
       1125(a).
 3
 4
             35.      Because of Sala’s infringing acts, New Comic is entitled to its
 5
 6     actual damages and Sala’s profits attributable to the violation of the Lanham

 7     Act in an amount to be proved at trial, but in no event less than $1,000,000,
 8
       and all other relief allowed under the Copyright Act.
 9

10
             36.      Sala’s infringement has caused and is causing irreparable harm
11
       to New Comic, for which it has no adequate remedy at law. Unless this Court
12
13     restrains Sala from infringing New Comic’s protected copyrighted work, the
14
       harm will continue to occur in the future. Accordingly, New Comic is
15
16
       entitled to a preliminary and/or permanent injunction.

17
             37.      Sala’s egregious conduct has been and is willful, malicious and
18
19     intentional.
20
21                             THIRD CLAIM FOR RELIEF
22
             (Trade Dress Infringement in Violation of Section 43(a) of the
23
               Lanham Act, 15 U.S.C. §§ 1125(a); against all Defendants)
24
25           38.      New Comic hereby repeats each and every allegation set forth in
26
       paragraphs 1 to 37 above, as though fully set forth herein.
27
28
                                              - 24 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 25 of 34 Page ID #:25



 1           39.   Prior to Sala’s conduct that forms the basis for this Complaint,
 2
       consumers had come to associate the distinctive “look and feel” of “Creepy”
 3
 4     magazine with James Warren and Warren Publishing Company, the former

 5     publishers of “Creepy” and New Comic’s predecessors-in-interest. As the
 6
       new owner of the “Creepy” mark and the successor-in-interest to James
 7
 8     Warren and Warren Publishing Company, since 2007 consumers have come
 9     to associate the distinctive look and feel of “Creepy” magazine with New
10
       Comic.
11
12           40.   Through its promotional efforts, business conduct, and
13     continuous use of the “Creepy” mark on “Creepy” magazine and other
14
       affiliated products carrying the “Creepy” mark, New Comic has developed
15
16     and maintained the “Creepy” mark throughout the United States. Through its
17     widespread and favorable acceptance and recognition by the consuming
18
       public, the “look and feel” of the “Creepy” mark as contained on “Creepy”
19

20     magazine has become an asset of substantial value as a symbol of New
21
       Comic, its high quality products and its goodwill.
22
             41.   Accordingly, New Comic has established valid and enforceable
23
24     rights in the “look and feel” of the “Creepy” mark, as described above.
25
       Notwithstanding New Comic’s preexisting valid and enforceable rights in the
26
       “look and feel” of the “Creepy” mark, Sala, without permission or approval,
27
28
                                           - 25 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 26 of 34 Page ID #:26



 1     is using New Comic’s trade dress on “The Creeps” magazine, published by
 2
       Sala, to offer and sell his products and services in the United States.
 3
 4           42.    As a result of Sala’s unauthorized use of New Comic’s trade

 5     dress, both New Comic and Sala use (and have used) “Creepy’s” trade dress
 6
       in connection with related products. New Comic and Sala offer (and have
 7
 8     offered) their respective products and services to customers and clients
 9     and/or the relevant consumer base in the same geographical locations and
10
       through the same trade channels.
11
12           43.    Sala is a direct competitor of New Comic.
13           44.    Sala’s unauthorized use of the “look and feel” of the “Creepy”
14
       mark and the “Creepy” trade dress in connection with offering related and
15
16     competing products is not authorized by New Comic. It is likely to cause
17     consumer confusion and mistake, and to deceive consumers as to the source,
18
       origin, or affiliation of Sala’s products.
19

20           45.    Plaintiff has a discernible interest in the “look and feel” of the
21
       “Creepy” mark and the “Creepy” trade dress, and New Comic has been, and
22
       continues to be, injured by Sala’s unauthorized and unlawful use of New
23
24     comic’s trade dress.
25
             46.    Sala’s unauthorized use of the “look and feel” of the “Creepy”
26
       trade dress in connection with related and competing products and services is
27
28     causing confusion among purchasers and potential purchasers of New
                                              - 26 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 27 of 34 Page ID #:27



 1     Comic’s products. Moreover, in addition to the likelihood of confusion, as set
 2
       forth above the “Creepy” mark has achieved “distinctiveness” and it also
 3
 4     clearly satisfies the “nonfunctionality test.12

 5           47.    The acts by Sala described above constitute an infringement and
 6
       misappropriation of New Comic’s rights in and to the use of the “look and
 7
 8     feel” of the “Creepy” trade dress, with consequent damages to New Comic
 9     and the business and goodwill associated with and symbolized by New
10
       Comic’s trade dress, and give rise to this claim under 15 U.S.C. § 1125(a).
11
12           48.    Sala’s acts of infringement and misappropriation have caused
13     and are causing great and irreparable harm to New Comic, New Comic’s
14
       goodwill, and New Comic’s rights in and to the “look and feel” of the
15
16     “Creepy” trade dress, in an amount which cannot be adequately determined
17     at this time and, unless restrained, will cause further irreparable injury and
18
       damage, leaving New Comic with no adequate remedy at law.
19

20           49.    Sala’s acts of infringement and misappropriation have been and
21
       are being committed with actual knowledge of New Comic’s prior rights in
22
       the “look and feel” of the “Creepy” trade dress, and are willful and in gross
23
24     disregard of New Comic’s rights.
25
26
       12
27       See, Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252, 1258 (9th Cir.
       2001); RDF Media Ltd. v. Fox Broadcasting Co., 372 F.Supp.2d 556, 562
28
       (C.D. Cal. 2005).
                                              - 27 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 28 of 34 Page ID #:28



 1           50.     By reason of the foregoing, New Comic is entitled to injunctive
 2
       relief against Sala, and anyone associated therewith, to restrain further acts of
 3
 4     trade dress infringement, and to recover any damages proven to have been

 5     attributable to or caused by reason of Sala’s actions in an amount no less than
 6
       $1,000,000.
 7
 8                           FOURTH CLAIM FOR RELIEF
 9         (Common Law Trademark Infringement; against all Defendants)
10
             51.     New Comic hereby repeats each and every allegation set forth in
11
12     paragraphs 1 to 50 above, as though fully set forth herein.
13           52.     New Comic, or its predecessor-in-interest, has continuously
14
       used the “Creepy” mark in commerce in connection with New Comic’s
15
16     goods and services, including “Creepy” magazine, since at least as early as
17     1964 and, accordingly, has established common law trademark rights in the
18
       “Creepy” mark senior to any and all of Sala’s infringing common law and
19

20     registered marks.
21
             53.     Sala’s unauthorized use in commerce of the “Creepy” mark in
22
       association with Sala’s publication of “The Creeps” magazine constitutes
23
24     infringement of New Comic’s common law trademark rights,
25
       misappropriates the valuable goodwill developed by New Comic in the
26
       “Creepy” mark, and is likely to cause confusion among the relevant
27
28     consuming public.
                                             - 28 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 29 of 34 Page ID #:29



 1           54.    Sala was, or should have been, aware of New Comic’s use of
 2
       and corresponding rights in the “Creepy” mark. Sala’s acts aforesaid,
 3
 4     including using names, terms, and/or marks that are identical or, at least,

 5     confusingly similar to New Comic’s “Creepy” mark for identical or
 6
       substantially similar goods and services, constitute willful infringement of
 7
 8     New Comic’s rights in the “Creepy” mark.
 9

10           55.    Sala’s acts of willful infringement of New Comic’s rights in the

11     “Creepy” mark have caused and, unless restrained, will continue to cause
12
       great and irreparable injury to New Comic, its business, and to the goodwill
13
14     and reputation of New Comic in an amount that cannot be ascertained at this

15     time, leaving New Comic no adequate remedy at law.
16
17           56.    Sala’s acts of willful infringement of New Comic’s rights in the
18
       “Creepy” mark are the proximate cause of such injury and damage suffered
19

20     by New Comic.

21
             57.    By reason of the foregoing, New Comic is entitled to
22
23     preliminary and/or permanent injunctive relief against Sala, and anyone
24
       acting in concert with Sala, to restrain further acts of infringement of New
25
       Comic’s rights and, after trial, to recover any damages proven to have been
26
27     attributable to or caused by reason of Sala’s aforesaid acts of infringement in
28
                                            - 29 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 30 of 34 Page ID #:30



 1     an amount not less than $1,000,000 and any enhanced damages justified by
 2
       the willful and intentional nature of such acts.
 3
 4
                              FIFTH CLAIM FOR RELIEF
 5
 6        (Cancellation of Registered Federal Trademarks, 15 U.S.C. § 1064;

 7                                against all Defendants)
 8
             58.    New Comic hereby repeats each and every allegation set forth in
 9

10     paragraphs 1 to 57 above, as though fully set forth herein.

11
             59.    On or about September 11, 2018, Sala obtained two registered
12
13     trademarks for “The Creeps” – Registration Nos. 5560902-5560903.
14
15           60.    However, as set forth above, in both of his trademark
16
       applications Sala failed to disclose his knowledge of the use of an
17
       identical or similar mark by others with the right to do so – specifically
18
19     New Comic and their “Creepy” mark, of which Sala was undeniably
20
       aware because of, among other things, his 2017 communications with
21
       New Comic. While fraud on the USPTO alone is reason for both of
22
23     Sala’s marks to be cancelled, in addition to Sala’s fraud, New Comic has
24
       also clearly established that there is also a likelihood of confusion between
25
       New Comic’s senior “Creepy” common law mark and Sala’s junior common
26
27     law and registered marks, which is a separate and independent basis on
28
                                             - 30 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 31 of 34 Page ID #:31



 1     which a trademark can be cancelled. For both of these reasons, Sala’s two
 2
       registered trademarks should be cancelled pursuant to 15 U.S.C. § 1064.
 3
 4
             61.    By reason of the forgoing, New Comic is entitled to an Order of
 5
 6     this Court cancelling Sala’s two registered trademarks for “The Creeps,”

 7     specifically Registration Nos. 5560902-5560903.
 8
 9           WHEREFORE, New Comic prays for judgment against Sala as
10
       follows:
11
             1.     That the Court issue a preliminary and/or permanent injunction
12
13     restraining, enjoining and prohibiting Sala, and his agents, employees and
14
       attorneys, and any person in active concert or participation with them or who
15
16
       are acting under their direction, and each of them, from the following:

17           (a)    producing, reproducing, preparing derivative works based upon,
18
       distributing, displaying, or in any way exploiting New Comic’s copyrighted
19

20     work “Creepy” magazine and/or the “Creepy” and “Uncle Creepy” names;

21           (b)    using New Comic’s “Creepy” trademarks, trade dress and/or
22
       images, and from causing, contributing to or participating in, the
23
24     unauthorized display and/or distribution of New Comic’s “Creepy”

25     trademarks, trade dress and/or images to the public in connection with any
26
       service or product;
27
28
                                            - 31 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 32 of 34 Page ID #:32



 1           (c)    engaging in conduct which tends falsely to represent or is likely
 2
       to confuse, mislead or deceive members of the public;
 3
 4           (d)    otherwise unfairly competing with New Comic in any manner,

 5     and
 6
             (e)    continuing to perform in any manner whatsoever any of the
 7
 8     other acts complained of in this Complaint;
 9           2.     That the Court award New Comic its damages attributable to or
10
       caused by Sala’s wrongful conduct in an amount no less than $1,000,000,
11
12     including recovery of any compensatory damages sustained by New Comic
13     as a result of Sala’s infringing and/or tortuous activities described herein;
14
             3.     That the Court order Sala to account for all gains, profits and
15
16     advances derived by him from the acts complained of, together with
17     appropriate interest thereon;
18
             4.     That the Court further award New Comic an increase in
19

20     damages in an amount found or assessed as a result of the willful, wrongful
21
       and malicious acts of Sala;
22
             5.     That Sala pay New Comic’s costs and disbursements in this
23
24     action, together with reasonable attorneys' fees;
25
             6.     That New Comic be awarded punitive damages as provided by
26
       law; and
27
28
                                             - 32 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 33 of 34 Page ID #:33



 1           7.    That New Comic have such other and further relief as the Court
 2
       may deem just and proper.
 3

 4     DATED: October 26, 2020                     KRAKOWSKY MICHEL

 5

 6
                                                   Hayes Michel /S/
 7                                                 ______________________
 8                                                 By: Hayes Michel
                                                   Attorneys for Plaintiff
 9                                                 New Comic Company
10                                                 LLC
11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27
28
                                          - 33 -
     Case 2:20-cv-09831 Document 1 Filed 10/27/20 Page 34 of 34 Page ID #:34



 1                           DEMAND FOR JURY TRIAL
 2

 3

 4           Plaintiff New Comic Company LLC hereby demands a trial by jury for

 5     all Claims For Relief for which a trial by jury is provided by law.
 6

 7

 8     Dated: October 26, 2020                       KRAKOWSKY MICHEL
 9

10
                                                     Hayes Michel /S/
11                                                   ______________________
12                                                   By: Hayes Michel
                                                     Attorneys for Plaintiff
13                                                   New Comic Company
14                                                   LLC
15

16
17

18

19

20

21

22

23

24

25

26

27
28
                                            - 34 -
